PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/495,933
Filing Date: 20 Sep 2019
Appellant(s): GANAPATHY et al.



__________________
Jonathan M. Pierce
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-6, 9-13, 15 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2017/0354379, fully supported by provisional application 62/349,557) (“Goyal” hereinafter) in view of Lavy et al. (US 2015/0216442) (“Lavy” hereinafter), Urban et al. (US 2011/0190763) (“Urban” hereinafter) further in view of Cao et al. (US 2009/0171304) (“Cao” hereinafter).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (‘379) in view of Lavy (‘442), Urban (‘763), Cao (‘304), Khatchatrian et al. (US 6,859,049) (“Khatchatrian” hereinafter) further in view of De Limon et al. (US 2018/0177430) (“De Limon” hereinafter).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (‘379) in view of Lavy (‘442), Urban (‘763), Cao (‘304) further in view of De Limon et al. (US 2018/0177430) (“De Limon” hereinafter).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (‘379) in view of Lavy (‘442), Urban (‘763), Cao (‘304) further in view of Chetham et al. (US 2011/0313311) (“Chetham” hereinafter).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (‘379) in view of Lavy (‘442), Urban (‘763), Cao (‘304) further in view of Arevalos (US 2015/0012007).
(2) Response to Argument
	Appellant contends that the combination of Goyal, Lavy, Urban and Cao fails to explicitly teach and/or render obvious “‘a system wherein a first coating or removable lining is provided on the inner surface of the needle and a second coating or removable lining is provided on the outer surface of the needle, and wherein the first coating or removable lining extends up to the slanted surface’ (underline added)’”. The Office respectfully traverses. 
The Office notes that the prior art of Goyal was relied upon to teach a sensing system 100D for-indicating a position of a tip of a surgical instrument 200E, comprising:
a needle 104C (see at least fig. 7), 

    PNG
    media_image2.png
    357
    424
    media_image2.png
    Greyscale

See also fig. 7 from provisional application 62/349,557

    PNG
    media_image3.png
    481
    473
    media_image3.png
    Greyscale

a plurality of electrodes 702A-C (see at least fig. 7 and par 0054); and
an impedance analyzer 124 including circuitry configured to continuously measure impedance and phase using one or more frequencies (see at least par 0032 & 0048-0049).
The Appellant does not appear to dispute the individual teachings of Goyal.
While Goyal discloses a plurality of electrodes on a needle for impedance and position detection, Goyal does not describe the specific structure of the electrodes on said needle. However, Lavy shows such details as shown at least at fig. 4 thereof reproduced below. For example, Lavy teaches that it is known to provide a system comprising a needle including a conductive core 41 terminating at a distal tip of the needle (see at least abstract, fig. 4 and par 0112), wherein the distal tip includes an exposed surface 401 that is not covered by electrically insulating material 42, wherein the needle further includes a coating or removable lining 42 made of electrically insulating material covering at least a portion of the length of the needle proximate to 

    PNG
    media_image4.png
    649
    492
    media_image4.png
    Greyscale

the distal tip, a plurality of electrodes 43 including: a distal electrode 401 formed by the exposed surface of the needle; and at least one electrode 43 isolated from the conductive core 41 of the needle, wherein the at least one electrode 43 comprises a ring or band 43 disposed on the coating or removable lining 42 (see at least fig. 4 and par 0112-0114); wherein the plurality of electrodes are connected to the impedance analyzer by wired connectors (see at least par 0111).
The Appellant does not appear to dispute the specific teachings of Lavy. 
Moreover, Urban is relied upon for the teaching of connected wires being used to connect to a distal recording electrode. For example, Urban teaches that it is known to provide a sensing system wherein the exposed electrode 118 is disposed on the coating or removable lining 120 and connected to a wire 130 located along at least a portion of the length of the coating or removable lining 120 (see at least figs. 1-2 and par 0032-0033).
Appellant does not appear to dispute the specific teachings of Urban. 

However, the Office notes that Cao teaches that it is known to provide a system wherein a first coating or removable lining 26 is provided on an inner surface of the needle 12 and a second coating or removable lining 22 is provided on an outer surface of the needle 12 (see at least fig. 4 and par 0029-0031) as shown at least at fig. 4 thereof reproduced below:

    PNG
    media_image5.png
    298
    388
    media_image5.png
    Greyscale


Cao further teaches that because the needle 10 defines a lumen, the inner surface (e.g., tube) of the needle 10 may have an effect on the electrical field and voltage measurement in three-dimensional anatomical mapping and localization systems and the layers 22 and 26 may provide better insulation and reduce the needle effect on the electrical field and voltage measurement in a three-dimensional anatomical mapping and localization system (see at least par 0031 thereof). 
While Cao teaches a needle wherein “[i]n some embodiments, the layer 26 may extend substantially the same length as the layer 22 described above [see fig. 4 thereof reproduced above]. Alternatively, the material, thickness, and/or length of the layer 26 may be different from the thickness and/or length of the layer 22,” it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Goyal as modified by Lavy, Urban and Cao wherein a first coating or removable lining is provided on an inner surface of the needle and a second coating or removable lining is provided on an outer surface of the needle as taught by Cao 
The Office further notes that while Cao describes a preference for having an outer coating layer 22 that may not extend up to the slanted surface so that an outer surface of the tip 18 of the needle 10 may be exposed in an embodiment (see at least par 0028 thereof), Cao does not profess a similar preference for the first inner coating 26, nor does Cao teach away from modifying the first inner coating 22 to extend to the slanted surface. In fact, Cao only alternatively teaches that the first inner coating 26 may have the same length as the second outer coating layer 22 such that in another embodiment, the first inner coating 26 may indeed have a different (i.e., shorter or longer) length from the second outer coating 22 without explicitly stating a preference for the first inner coating 26 either extending or not extending up to the slanted surface. In other words, Cao does not per se place a limit on the desired length of the first inner coating 22 and only teaches that said first inner layer 26 may or may not have the same length as the second outer layer 22, which may preferably stop short of the tip 18 (slanted surface) of the needle 10 so that “[a] greater or smaller portion of the outer surface of the [needle] shaft 12 may be exposed…” [Emphasis added] (see par 0028 thereof). 
Furthermore, given that the first inner coating 26 may only be shorter or longer under a second embodiment of Cao, the Office submits that it would have been an obvious expedient to try a first inner coating surface on the needle 10 having either 
Therefore, whether the inner and outer coating layers (22, 26) of Cao have the same length or not, a skilled artisan would expect the needle of Cao to properly operate in the same manner with the layers 22 and 26 providing better insulation and reducing the needle effect on the electrical field and voltage measurement in a three-dimensional anatomical mapping and localization system (see at least par 0031 thereof). 
Appellant contends that extending the first inner coating 26 up to the slanted surface (shown in fig. 4) would deprive the needle 10 of Cao with an exposed surface. The Office respectfully traverses. For example, extending the first inner coating 26 to the slanted surface and keeping the second outer coating 22 short of the distal tip 18 (i.e., slanted surface) would leave a portion of the outer surface of the needle tip 18 exposed. 
	Appellant contends that “[w]hen the first coating or removable lining extends to the slanted surface of the needle, the portion of the inner surface needle that is no longer exposed cannot operate as an electrode, therefore changing the electric current path in the tissue into which the needle is inserted, as well as the resulting voltage measured at the electrodes. Therefore, the resulting measured resistivity would be different in Cao and in the invention claimed in independent claim 1.” The Office respectfully traverses. The Office notes that Appellant’s contention is mere attorney argument. However, MPEP, section 2145 (I) clearly stipulates: 
The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from 

Appellant has failed to provide any evidence in support of such an assertion. In fact, the device of Goyal relies on impedance measurement between pairs of electrodes such that a voltage difference, current difference, and/or changes thereof is/are used in the measurement of impedance rather than any individual voltage or current value as it ubiquitously well-understood in the art (see at least par 0026 & 0030-0031 of Goyal), thereby rendering Appellant’s argument moot since the device does not rely on correlating individual voltage or current measurements from a single electrode to the needle position. Instead, the device clearly relies on correlating measurements (impedance/resistance) between electrode pairs to the needle position; therefore, an alleged change in the electric current path in the tissue into which the needle is inserted, as well as the resulting voltage measured at the electrodes would necessarily be captured in correlating the measured (impedance/resistance) between electrode pairs to the needle position. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RENE T TOWA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791   
                                                                                                                                                                                                     /LINDA C DVORAK/       Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.